Citation Nr: 0005035	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  99-22 208	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees out of past due 
benefits.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

This matter relating to attorney fees arises from a September 
30, 1999, rating decision of the Department of Veterans 
Affairs (VA) regional office (RO) which resulted in the award 
of past-due benefits to the veteran.  

By letter dated November 19, 1999, the RO notified the 
veteran and the attorney of the payment of past-due benefits 
and the referral of the file to the Board of Veterans' 
Appeals (Board) for a decision concerning the attorney's 
eligibility for payment of a fee for services from the 20 
percent of past-due withheld by the RO.  They were given 30 
days within which to submit evidence or argument to the Board 
concerning the payment of attorney fees.  No response has 
been received from the veteran.  The attorney responded by 
letters dated in October and November 1999.  


FINDINGS OF FACT

1.  In a December 8, 1997 decision, the Board, in part, 
denied a claim of entitlement to an increased rating for 
service-connected bronchial asthma.  

2.  The notice of disagreement that preceded the December 
1997 decision is presumed to have been after November 1988.  

3.  The attorney was retained by the veteran in February 
1998.  

4.  In February 1998, a copy of a fee agreement between the 
veteran and the attorney was filed at the Board.  

5.  The veteran appealed the December 1997 Board decision to 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) which, in June 1998,  in part remanded and vacated the 
portion of the Board's 1997 decision that denied entitlement 
to an increased rating for bronchial asthma.  

6.  The Board remanded the claim to the RO in October 1998.  

7.  By a September 30, 1999 rating decision, the RO increased 
the disability rating for service-connected bronchial asthma 
from a 10 percent to a 30 percent rating, effective October 
7, 1996.  

8.  The veteran and attorney were notified of that 
determination by correspondence dated in October 1999.  


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
and the Board may be executed have been met regarding the 
attorney's representation in the claim for entitlement to an 
increased rating for bronchial asthma.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp 1999); 38 C.F.R. § 20.609(c) (1999).

2.  The criteria under which an attorney may be paid a fee 
for her service directly by VA from past-due benefits have 
been met for the period from October 7, 1996 to September 30, 
1999.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Eligibility for Payment of Fee from Past-Due Benefits

This matter relating to attorney fees arises from a September 
30, 1999, rating decision of the RO that resulted in the 
award of past-due benefits to the veteran due to the 
assignment of an increased disability evaluation for service-
connected bronchial asthma.  

A December 1997 Board decision denied claims of entitlement 
to an increased rating for service-connected headaches, an 
increased rating for service-connected bronchial asthma, and 
a temporary total disability rating based on hospitalization 
from March 22, 1995 to April 12, 1995, under the provisions 
of 38 C.F.R. § 4.29.  The veteran appealed that determination 
to the Court.  Granting a joint motion the parties, the 
Court, in June 1998, remanded and vacated the portion of the 
Board's 1997 decision that denied entitlement to an increased 
rating for headaches and an increased rating for bronchial 
asthma.  The Board remanded the claim to the RO in October 
1998.  

By a September 30, 1999 rating decision, the RO increased the 
disability rating for service-connected bronchial asthma from 
a 10 percent to a 30 percent rating, effective October 7, 
1996.  By letter dated October 19, 1999, the RO notified the 
veteran and the attorney of the payment of past-due benefits 
and the referral of the file to the Board for a decision 
concerning the attorney's eligibility for payment of a fee 
for services from the 20 percent of past-due withheld by the 
RO.  They were given 30 days within which to submit evidence 
or argument to the Board concerning the payment of attorney 
fees.  No response has been received from the veteran.  
However, the attorney responded in October 1999 and November 
1999.  The attorney is requesting payment of attorney fees 
from past-due benefits.  

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
notice of disagreement (NOD) which preceded the Board 
decision with respect to the issue or issues involved was 
received by the RO on or after November 18, 1988; and 3) the 
attorney or agent must have been retained not later than one 
year following the date that the Board decision with respect 
to the issue or issues involved was promulgated.  

It appears that these three criteria are satisfied in this 
instance.  As noted above, the Board promulgated a final 
decision on December 8, 1997, in part of which it denied a 
claim of entitlement to an increased rating for service-
connected bronchial asthma.  The veteran's notice of 
disagreement is presumed to have been on or after November 
18, 1988, as the Court assumed jurisdiction over the matter.  
See Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  In addition, the veteran 
retained the attorney in February 1998.  Thus, the attorney 
was retained within the one-year period following the 
December 1997 Board decision.  

Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1999), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.  

In February 1998, a copy of a fee agreement between the 
veteran and the appellant was filed at the Board.  This 
agreement reflects the parties agreed that attorney fees 
would constitute 20 percent "of any amount pain as a lump-
sum and representing the client's retroactive benefits for 
the period from the date benefits commence through the date 
benefits are awarded."  Attorney fees were to be paid 
directly from retroactive benefits by VA as provided under 
38 C.F.R. § 20.609(h)  Also, it was noted that the client was 
to pay "all out-of-pocket expenses incurred in connection 
with attorney's representation such as court filing fees.  
These are in addition to the 20% fee described above."  
Consequently, the appellant satisfies the criteria for a 
valid fee agreement.  This agreement is presumed to be 
reasonable, as the total amount of fees are no more than 20 
percent from past due benefits.  38 C.F.R. § 20.609(f).  

"Past-due benefits" is defined in 38 C.F.R. § 20.609(h)(3) 
as consisting of a nonrecurring payment resulting from a 
benefit granted on appeal or awarded on the basis of a claim 
reopened after a denial by the Board or a lump sum 
representing recurring amounts which accrued between the 
effective date of the award or increase and the date of the 
decision implementing a grant of benefits after an initial 
denial by the Board.  

Consequently, the attorney is entitled to payment of 20 
percent of the amount accrued between October 7, 1996, the 
effective date of the award, and September 30, 1999, the 
dated of rating decision granting the benefit.  This may 
differ from the amount withheld by the RO pending the Board's 
decision on the attorney's eligibility for payment.  

II.  Fees Paid Pursuant to the Equal Access to Justice Act 
(EAJA)

A November 24, 1999 letter from the attorney is to the effect 
that the veteran had received an EAJA award of $947.58.  In 
addition, the attorney stated that it was her intention to 
send that amount to the veteran less $170 that constituted 
the cost of expenses incurred to obtain additional records.  

Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees at statutory rates unless the government's position in 
the litigation was substantially justified.  See 28 U.S.C. § 
2412(d)(1)(A). § 506(a) of the Federal Courts Administration 
Act of 1992 (FCAA), Pub. L. No. 102-572, 106 Stat. 4506, 
amended 28 U.S.C. § 2412(d)(2)(F) to make the EAJA applicable 
to the Court.  See Jones v. Brown, 41 F.3d 634, 635-36 (Fed. 
Cir. 1994). In addition, § 506(c) of the FCAA defines the 
relationship between attorney fees awarded under 28 U.S.C.A. 
§ 2412 and 38 U.S.C.A. § 5904(d) and how the fees should be 
allocated if fees are awarded under both statutes.  Section 
506(c) provides in pertinent part that:

Section 5904(d) of title 38, United 
States Code, shall not prevent an award 
of fees and other expenses under section 
2412(d) of title 28, United States Code.  
Section 5904(d) of title 38, United 
States Code, shall not apply with respect 
to any such award but only if, where the 
claimant's attorney receives fees for the 
same work under both section 5904 of 
title 38, United States Code, and section 
2412(d) of title 28, United States Code, 
the claimant's attorney refunds to the 
claimant the amount of the smaller fee.  

Pub. L. No. 102-572, § 506(c), 106 Stat. 
4506, 4513 (28 U.S.C. § 2412 note).

This issue was addressed by the General Counsel in VAOGCPREC 
12-97, 62 Fed.Reg. 37952, 37953 (Jul. 15, 1997).  In 
VAOGCPREC 12-97, the General Counsel concluded that § 506(c) 
of the FCAA expressly provides that, where the claimant's 
attorney receives fees for the same work under both 38 U.S.C. 
§ 5904 and 28 U.S.C. § 2412, "the claimant's attorney refunds 
to the claimant the amount of the smaller fee."  The attorney 
must keep only the larger of the fees recovered, and must 
refund the amount of the smaller fee to the claimant (in this 
case, the veteran) in accordance with § 506(c) of the FCAA.  
The Board is bound by this opinion.  38 U.S.C.A. § 7104(c) 
(West 1991).

The Board is also bound by this opinion under 38 U.S.C.A. 
§ 7104(c) (West 1991).  The attorney has already expressed 
her intention to forward the funds from the EAJA award to the 
veteran.  I note that the Board does not have the direct 
authority to order the veteran's attorney to refund the sum 
of the award from EAJA to the veteran or to offset that 
amount from the past-due benefits withheld.  Nonetheless, in 
light of the fact that the attorney has already indicated her 
intent to refund the lesser fee, and the fact that failure to 
refund the lesser fee to the claimant would be a violation of 
professional conduct and a direct violation of federal law, 
the undersigned sees no basis for concern that immediately 
after the attorney receives the fee from past due benefits 
withheld she will not promptly refund the amount received 
from EAJA to the veteran.


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20 percent of past-due benefits awarded the 
veteran pursuant to the RO's September 30, 1999 rating 
decision, for the period from October 7, 1996 to September 
30, 1999.  



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


